    Case: 1:18-cv-00016-DCN Doc #: 54 Filed: 04/29/20 1 of 3. PageID #: 1963




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

Monode Marking Products, Inc.               )    Case No. 1:18-cv-00016-DCN
                                            )
                Plaintiff,                  )    Judge Donald C. Nugent
                                            )
       v.                                   )
                                            )
Columbia Marking Tools, Inc.                )
                                            )
                Defendant.                  )

                                  Motion for Clarification

       Monode Marking Products, Inc. (“Monode”) respectfully moves the Court for

clarification of the Court’s April 27, 2020 Order (ECF #51) as to which issues the Court has

granted defendant Columbia Marking Tools, Inc.’s (“CMT”) motion to compel. Monode

further moves for leave to file a response to CMT’s motion so that it can be heard with

respect to issues raised in CMT’s motion that remain outstanding.

       CMT filed its motion to compel on Friday, April 24, 2020, without meeting and

conferring with Monode at all regarding its requested records deposition as Local Rule 37.1

and Federal Rules of Civil Procedure 37(a)(1) require. In its motion, CMT asked the Court

to (1) compel a records custodian deposition by remote means, (2) order production of

documents, and (3) award CMT its expenses. The Court granted CMT’s motion on

Monday, April 27, 2020, without Monode having an opportunity to respond.

       In granting CMT’s motion, the Court ordered as follows: “Motion granted. The

requested deposition may be conducted remotely to ensure the safety of all parties.” While

the Court’s order only references the requested deposition, the clerk of courts’ entry on the

civil docket implies that the Court additionally granted CMT’s motion with respect to the



       {8808028:3 }
    Case: 1:18-cv-00016-DCN Doc #: 54 Filed: 04/29/20 2 of 3. PageID #: 1964




production of documents due to its citation of the full title of CMT’s motion. Where an

apparent conflict exists between the text of an order or judgment and the docket entry, the

order or judgment controls. See, e.g., O’Brien v. Harrington, 233 F.2d 17, 20 (D.D.C. 1956)

(holding that “clerk’s act of entering a judgment is ministerial” and where docket entry is

inconsistent, “it must be set aside as improvidently entered”). As such, Monode understands

the Court’s order as only granting CMT’s motion with respect to the requested deposition

consistent with Federal Rule of Civil Procedure 30, which authorizes the Court to order

“that a deposition be taken by remote means.” Fed. R. Civ. P. 30(b)(4).

       Nonetheless, Monode seeks clarification to avoid any question regarding Monode’s

compliance with what the Court has ordered. To the extent that the Court granted, or

otherwise is inclined to grant, CMT’s motion beyond ordering that the records deposition is

to proceed and be conducted remotely, Monode requests leave to submit a response to

CMT’s motion for the Court’s consideration. Monode strongly disagrees with, and takes

exception to, many of CMT’s statements and characterization of its motion, including:

               CMT’s representation that tried to resolve the parties’ dispute regarding the
                requested records deposition under Local Rule 37.1, when it did not.

               CMT’s failure to confer with Monode before attempting to unilaterally notice
                that deposition in violation of Local Rule 30.1(b)(1).

               CMT’s allegation that Monode failed to respond to its discovery requests on
                time without disclosing that it consented to Monode’s response.

               CMT’s contention that Monode’s financial disclosures were inadequate
                because Monode only produced a “single document” when it only requested
                those documents that are “sufficient to show” that information.

               CMT’s mischaracterization of Dr. Andrei Goryankin, who as a third-party
                consultant for Monode is not within the scope of CMT’s requests.

The granting of a motion to compel the production of documents has potentially-significant

consequences. See, e.g., Fed. R. Civ. P. 37(b) (providing for sanctions based on failure to

       {8808028:3 }
    Case: 1:18-cv-00016-DCN Doc #: 54 Filed: 04/29/20 3 of 3. PageID #: 1965




comply with court order compelling discovery). Monode therefore respectfully requests the

opportunity to be heard in full on these and all other issues raised in CMT’s motion beyond

the records deposition to the extent the Court granted, or otherwise is inclined to grant,

CMT’s motion beyond just that deposition.

       Accordingly, for at least the foregoing reasons, Monode respectfully asks the Court to

grant this motion and enter an order that: (1) clarifies that its order on CMT’s motion only

compels Monode to proceed with the records deposition; and (2) to the extent the Court will

consider granting any other relief requested in CMT’s motion, grants Monode leave to file a

response to CMT’s motion.



                                              Respectfully submitted,

                                               /s/ David T. Movius
                                              David T. Movius (0070132)
                                               dmovius@mcdonaldhopkins.com
                                              Mark C. Guinto (0089320)
                                               mguinto@mcdonaldhopkins.com
                                              MCDONALD HOPKINS LLC
                                              600 Superior Avenue, East, Ste. 2100
                                              Cleveland, Ohio 44114
                                              t 216.348.5400 │ f 216.348.5474

                                              Counsel for Monode Marking Products, Inc.




       {8808028:3 }
